REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. The examiner notes that the reasons for allowance here are copied from the reasons for allowance set forth in the notice of allowance mailed on 19 July 2021, and also address the reference cited in the information disclosure statement (IDS) mailed on 18 October 2021.
Close Prior Art: The examiner notes the following prior art, which teaches subject matter close to that of the claimed invention. Nevertheless, no rejection has been written over the cited prior art for at least the following reasons.
Farah Reference: As close prior art, the examiner cites Farah et al. (Polymers for Advanced Technologies, Vol. 25, 2014, pages 689-692), which was cited earlier in the prosecution history of the instant application. Farah et al. (hereafter referred to as Farah) is drawn to antimicrobial silica particles loaded with quaternary ammonium containing polymer, as of Farah, page 689, title and abstract. Said particles of Farah have the following structure, as of Farah, Scheme 1, reproduced below.

    PNG
    media_image1.png
    738
    981
    media_image1.png
    Greyscale

Farah differs from the claimed invention at least because Farah does not teach a terpenoid moiety bound to the protonated nitrogen atom. This is required by instant claim 4, which requires that R1 be a terpenoid moiety. 
Additionally, Farah appears to teach that the particle is modified by moieties comprising multiple amine nitrogen atoms, whereas the instant claims recites that the nanoparticle is modified by moieties comprising a single nitrogen atom. Therefore, Farah fails to teach the requirement that a single nitrogen atom be bound to the particle and fails to teach the required L1. Even if, purely en arguendo, Farah were to have been derivatized such that the nitrogen in Farah were bound to a terpenoid group, this 
Jung Reference: As close prior art, the examiner cites Jung et al. (Journal of Nanomaterials, Vol. 2012, Article ID 593471, pages 1-8 and Supplementary pages 1-5), which was cited previously in the prosecution history of the instant application. Jung et al. (hereafter referred to as Jung) is drawn to aminofunctional trialkoxysilanes used to modify silica nanoparticles, as of Jung, page 1, title and abstract. Jung teaches an example in which a tertiary amine is used to modify a silica nanoparticle, as of Jung, supplementary page 3, Figure S5, reproduced below.

    PNG
    media_image2.png
    817
    1139
    media_image2.png
    Greyscale

Jung, like Farah, does not teach a terpenoid moiety bound to the amine nitrogens in the composition of Jung. As such, Jung differs from the claimed invention for at least that reason. Jung also appears to teach a dendrimer (or a composition analogous to a 
Domb Reference: As an additional relevant reference, the examiner cites Domb et al. (US 2008/0226728 A1), which was cited earlier in the prosecution history of the instant application. Domb et al. (hereafter referred to as Domb) is drawn to a particle comprising an aliphatic polymer having antimicrobial quaternary ammonium groups bound thereto, as of Domb, title and abstract. Domb teaches one active quaternary amine per square nanometer, as of paragraph 0053. The examiner also notes that Domb teaches poly(allyl amine) as of paragraphs 0019, 0040, and claim 6 of Domb, with a suggestion to quaternize this polymer.
Nevertheless, Domb differs from the claimed invention at least because Domb does not teach a terpenoid bound to the quaternary ammonium group. Also, the particles of Domb do not comprise an inorganic core.
Kataev Reference: As an additional relevant reference, the examiner cites Kataev et al. (Russian Chemical Bulletin, International Edition, Vol. 63, No. 9, September 2014, pages 1884-1900), which was cited earlier in the prosecution history of the instant application. Kataev et al. (hereafter referred to as Kataev) is drawn to quaternary ammonium derivatives of natural terpenoids, as of Kataev, page 1884, title and abstract. Said compounds appear to have antimicrobial properties, as of Kataev, page 1884, abstract. The examiner has reproduced below examples of quaternary ammonium derivatized terpenoids, as of Kataev, page 1890, Scheme 10, relevant structures reproduced below.

    PNG
    media_image3.png
    675
    462
    media_image3.png
    Greyscale

Kataev teaches that terpoind derivatives have a greater antimicrobial activity as compared with BAC (benzalkonium chloride) to a terpenoid derivative, as of Kataev, page 1887, left column.
Nevertheless, Kataev differs from the instantly claimed invention at least because Kataev does not teach a particle, let alone a particle with an inorganic core.
The examiner notes that the examiner previously rejected the instant claims over the combination of Domb in view of Kataev. Nevertheless, this combination of 
Case 16/117,693 – No Double Patenting Rejection: As a relevant reference to consider, the examiner cites case 16/117,693. This case has overlapping inventors with the instant application, and has recently been allowed. The examiner has reproduced below the chemical structure from instant claim 4 and that from claim 1 of the ‘693 application side-by-side. 

    PNG
    media_image4.png
    437
    941
    media_image4.png
    Greyscale

The examiner further notes here that the claims of the ‘693 application require n1+n2 be equal to or greater than 2. As such, the instant claims recite a single nitrogen atom bound to the core, whereas the claims of the ‘693 application recite at least two nitrogen atoms bound to the core. In order to have achieved the claimed invention from the subject matter recited by the claims of the ‘693 application, there skilled artisan would have had to have removed one of the nitrogen atoms in the chemical structure recited by the ‘693 application. There would have been no motivation for the skilled 
The examiner further makes the following clarification regarding the meaning of the variable “p” in both the instant claims and the claims of the ‘693 application. The variable “p” does not mean that the chemical structure is repeated in a linear fashion like a polymer. In contrast, the variable “p” refers to the fact that the structure in the brackets is bound to the exterior of the nanoparticle at many locations. See the instant specification at e.g. pages 16-17, paragraphs 00060 of the instant application. As such, the instant claims requires covalently bonding a single protonated amine or quaternary ammonium many times to the surface of the inorganic particle such that the surface density is within the claimed range. The claims of the ‘693 application are understood similarly.
Blizzard Reference: As relevant prior art, the examiner cites Blizzard et al. (US 2013/0230676 A1). Blizzard et al. (hereafter referred to as Blizzard) is drawn to various siloxanes, as of the title and abstract of the reference. As a particularly relevant portion of the reference, the examiner cites paragraph 0510 of Blizzard, which is reproduced below.

[0510] For Example 7: Huber 250 precipitated silica was dispersed in deionized water and then adjusted to pH 10 with sodium hydroxide. To this was added drop wise, Siquat 5772 antimicrobial (3-(trimethoxysilyl) propyldimethyloctadecyl ammonium chloride 72% non-volatile in methanol) and vinyltrimethoxysilane (VTM) under constant agitation. This was allowed to mix for 60 minutes. The solution was weighted; poured into a shallow glass dish, place in an air circulating oven at 45° C. for 24 hours. The dried powder was removed from the oven, reweighed, and ground using a motor and pistil.


The embodiment in the above-reproduced paragraph of Blizzard differs from the claimed invention because it does not include the requirement of a terpenoid moiety as R1.
The examiner further takes the position that a rejection over Blizzard in view of Kataev would not have been applicable to the claimed invention. This is because, in the case of Blizzard, the nitrogenous group being covalently linked to the silica particle is a quaternary ammonium nitrogen, as that nitrogen atom is bound to an octadecyl group, a methyl group, a second methyl group, and a 3-(trimethoxysilyl)propyl group. As such, the nitrogen atom would have been bound to four chemical substituents, and could not have been functionalized an additional chemical substituent such as a terpene or terpenoid functional group. This is at least because amine/ammonium nitrogen atoms engage in sp3 hybridization when undergoing covalent bonding, and such sp3 hybridization limits the nitrogen atom to four bonds. Therefore, the nitrogen atom of 3-(trimethoxysilyl) propyldimethyloctadecyl ammonium chloride in Blizzard could not have additionally been bound to a terpene or terpenoid functional group.
The examiner clarifies that in the interview summary mailed on 25 June 2021, the examiner verbally proposed a combination of Farah in view of Kataev; and that the examiner’s amendment set forth in this notice of allowance has been set forth in order not have been functionalized with a terpenoid via linking a terpenoid bound to a leaving group such as a halide. This is because the quaternary ammonium nitrogen lacks a lone electron pair, which would have been needed to have further functionalized a nitrogen atom via binding to an additional alkyl group.
As such, Farah and Blizzard are different references, and the chemical transformation of the composition of Farah with a terpenoid moiety would not have been applicable in the case of Blizzard. Therefore, a rejection over the combination of Blizzard with Kataev has not been applied to the instant claims.
Kono Reference: As relevant prior art, the examiner cites Kono et al. (JP 2001-009464), cited in the information disclosure statement (IDS) submitted on 18 October 

    PNG
    media_image5.png
    630
    582
    media_image5.png
    Greyscale

Kono differs from the claimed invention because Kono does not teach a terpenoid attached to the quaternary ammonium.
As best understood by the examiner, the teachings of Kono are similar to those of Blizzard et al. (US 2013/0230676 A1), as set forth above, with the exception that the inorganic core of Kono is made from ferrite, rather than silica. This is because both 
Therefore, the examiner’s rationale for not rejecting the claims over Blizzard, as set forth above and on pages 11-12 of the reasons for allowance mailed on 19 July 2021, also applies to Kono. 
Case 16/117,151 – Double Patenting Rejection Withdrawn: As a relevant reference to consider, the examiner cites case 16/117,151. This case has overlapping inventors with the instant application. However, at the time this document has been prepared, case 16/117,151 is pending and has not yet been allowed.
MPEP 804(I)(B)(1)(b)(i) states the following.

If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent

The examiner takes the position that the instant application has an earliest effective filing date of 25 February 2016. In contrast, application 16/117,151 has an earliest effective filing date of 30 August 2017 (and later, if provisional applications are excluded). As such, the instant application has an earlier effective filing date as compared with the 16/117,151. Therefore, the double patenting rejection over 16/117,151 has been withdrawn, and the instant application been allowed, according with the MPEP guidance set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612